Citation Nr: 0819219	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an increased evaluation for chronic lumbar 
strain, currently 10 percent disabling. 

2.	Entitlement to service connection for a cervical spine 
disability.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
bunions and medial deviation of 1st metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  

In April 2008, the veteran testified at a Travel Board 
hearing in Phoenix, Arizona before the undersigned Veterans 
Law Judge.  The transcript of the hearing is associated with 
the claims file and has been reviewed.

The issues of entitlement to an increased evaluation for 
chronic lumbar strain and entitlement to service connection 
for a cervical spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed June 1991 rating decision, the RO denied 
the veteran's claim for bilateral foot bunions and medial 
deviation of 1st metatarsal because there was no evidence of 
aggravation in service.  

2.	Evidence received subsequent to the June 1991 RO decision 
is evidence not previously submitted to the RO.  The evidence 
relates to an unestablished fact necessary to substantiate 
the claim but does not present a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The June 1991 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for bilateral foot 
bunions and medial deviation of 1st metatarsal is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in March 2003, February 2004 and March 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the February 2004 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in March 2005.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
bilateral foot bunions and medial deviation of 1st metatarsal 
was denied by the RO in June 1991.  The veteran's bilateral 
foot condition preexisted service and the RO denied her claim 
for service connection because there was no evidence of 
aggravation in service.  The veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The Board will 
address the evidence submitted since the June 1991 RO 
decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In June 1991, the RO reviewed the service medical records and 
a May 1991 VA Compensation and Pension examination.  The RO 
found that the service medical records showed that the 
veteran had a bilateral foot disability prior to service.  
The veteran received treatment in service for foot pain.  The 
veteran reported foot trouble in the separation examination 
and that her feet have progressively worsened. The physical 
examination in December 1990 showed that the veteran had 
recurrent bunions.  The RO also reviewed a May 1991 VA 
Compensation and Pension Examination.  The RO found that the 
VA examination did not show that there was aggravation of the 
veteran's bilateral foot disability beyond the normal 
progression.  

Since the June 1991 RO decision, various VA and private 
treatment records were submitted.  The Board notes that these 
treatment records provide a diagnosis and current state of 
the veteran's disability, but they do not address the issue 
of whether the veteran's disability was aggravated in 
service.  

A March 2005 VA Compensation and Pension Examination, 
however, does address whether the veteran's disability was 
aggravated in service.  The examiner reviewed the claims file 
and prior medical history of the veteran.  The examiner 
opined that there was no evidence that pes planus or bunions 
were aggravated by service and it was less likely that 
aggravation was caused by service.  

The Board finds that the March 2005 VA examination is new 
evidence because it was not available to the decision makers 
in June 1991.  The examination, however, is not material.  
Although it does relate to in-service aggravation of the 
veteran's bilateral foot disability, the examination does not 
raise a reasonable possibility of substantiating the claim.  
There is no reasonable possibility of substantiating the 
veteran's claim because the examiner found that there was no 
aggravation in service.  Without competent medical evidence 
showing that the veteran's bilateral foot bunions and medial 
deviation of 1st metatarsal were aggravated or increased in 
severity in service, the veteran's claim for service 
connection cannot be reopened.  

The Board notes that it has reviewed the veteran's 
statements. While these statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving etiology.  Therefore, the 
statements alone are insufficient to prove or reopen the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
Accordingly, the claim to reopen the service connection claim 
for bilateral foot bunions and medial deviation of 1st 
metatarsal is denied.  As the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102


ORDER

The claim for service connection for bilateral foot bunions 
and medial deviation of 1st metatarsal is not reopened and 
remains denied.  


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The veteran is service connected for a right sternoclavicular 
joint condition, or shoulder/collar bone condition.  A 
December 2002 MRI of the veteran's cervical spine shows 
minimal disc bulging at C5-7 and T1.  In the April 2008 
hearing, the veteran claimed that her cervical spine 
disability was secondary to her service-connected collar bone 
disability.  The Board finds that a VA Compensation and 
Pension Examination is warranted to determine if the 
veteran's cervical spine disability is related to her service 
connected collar bone disability or any other service 
connected disability.  

The veteran also testified in the April 2008 hearing that her 
lumbar spine disability has increased in severity.  VA 
Compensation and Pension Examinations were afforded in March 
2004 and August 2006.  The Board notes that the limitation of 
the range of motion in the veteran's lumbar spine increased 
between the March 2004 and August 2006 examinations.  Given 
the veteran's testimony of increased pain and limitation of 
range of motion, the Board finds that a new Compensation and 
Pension examination is warranted to determine the severity of 
the veteran's lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's current 
cervical spine disability.  The claims 
file must be made available to and 
reviewed by the specialist in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), caused or 
aggravated by a service- connected 
disability, including the collar bone 
and lumbar spine disabilities.  

2.	The RO should afford the veteran a 
new VA examination to determine the 
nature and extent of the veteran's 
service-connected lumbar spine 
disability.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The RO should then readjudicate the 
veteran's claims. If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


